INVENTORY CONSIGNMENT AGREEMENT This INVENTORY CONSIGNMENT AGREEMENT (this “Agreement”) is made as of December 1, 2008 by and between Gamma Pharmaceuticals, Inc.(“Consignor”) and Bridgeland Trading Ltd. (the “Consignee”). Background Statement Consignor is in the business of developing and distributing various pharmaceutical products including but not limited to Multi-Flavored Gumdrops, Swirl Gummy Bears, Multi-Flavored gummy Bears, Orange Gumdrops, as further described in Schedule A, attached hereto, including the Ordered Inventory, as defined herein, the “Consigned Merchandise”). Pursuant to this Agreement Consignor and Consignee desire that Consignee sell the Consigned Merchandise pursuant to a consignment arrangement, the terms of which are set forth below.The use of the words “hereof,”“hereto” and “herein” shall refer to this Agreement, as supplemented by such Schedules as the parties agree upon. Statement of Agreement The parties hereto agree as follows: 1.Definitions. (a)“Consignee Locations” has the meaning set forth in Section3. (c)“Consigned Merchandise” has the meaning set forth in the Background
